Title: To George Washington from Major General Benjamin Lincoln, 12 August 1777
From: Lincoln, Benjamin
To: Washington, George



Dear General
Stilwater [N.Y.] August 12th 1777.

Agreeable to your Excellency’s orders I waited upon General Schuyler on my way to the militia, who had assembled and were assembling at Manchester on the grants, received his instructions, and met the troops the second instant, found only five or six hundred there—but one regiment was on the road from the Massachusetts, and about thirteen or fourteen hundred from New Hamshire, before many of them arrived, I received General Schuylers orders to join him with all the troops, excepting one small regiment, part of them began their march yesterday the remainder were to leave the grants this day. The army here is to take post upon a small Island in Mohawk river ⟨just⟩ where it unites with Hudsons, that post is supposed to be more ⟨ten⟩able than the one now occupied by them. I am to return with the Militia from the Massachusetts, New Hamshire and the grants to the Northward, with a design to fall into the rear of Burgoyne who from the best information we can obtain hath left a very naked and uncovered rear, and if possible cut off his communication with the lakes—this movement

probably will cause him to reinforce the several posts of which he hath possessed himself and which at all hazards he must attempt to maintain, or induce him to make a detachment with a view to attack us; in either case it will greatly weaken his main body and may give the forces here an opportunity to act against them with success, The Massachusetts, I hear, have ordered out two thousand of their Militia, From the best accounts we can obtain the enemy are not more than six thousand strong—if Burgoyne falls down into the country this way I see nothing but he must be ruined unless supported by General Howe, which, by his movements, he undoubtedly expects.
I am happy to inform your Excellency that I now enjoy my usual good state of health. I am dear General with sincere regard and esteem your Excellencys most obedient humble Servant

B. Lincoln

